IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00067-CV
 
Catherine Tucker
                                                                      Appellant
 v.
 
John C. McConnell, M.D. and 
Southwest Surgery Center,

                                                                      Appellees
 
 
 

From the 96th District Court
Tarrant County, Texas
Trial Court No. 96-204636-04
 

MEMORANDUM Opinion

 




          All parties to this appeal filed
separate notices of appeal.
Southwest Surgery Center’s Appeal
          Southwest Surgery Center, appellee and appellant, filed a motion to dismiss its appeal because the Center no
longer wishes to pursue its appeal.  The remaining parties, Catherine Tucker
and John C. McConnell, M.D., have not contested this motion.  
          Southwest Surgery Center’s appeal is dismissed.  See Tex. R. App. P.
42.1(a)(1) & (b).
 
McConnell’s Appeal
          John C. McConnell, M.D., appellee and
appellant, did not pay the original filing fee for his appeal and did not
timely file an affidavit of indigence.  See Tex. R. App. P. 20.1(c)(1).  The Clerk of this Court notified
McConnell by letter that a $125 filing fee was due within 10 days from the date
of the letter to prevent dismissal of his appeal.  
          More than 10 days have passed, and we
have received no notice of McConnell’s compliance with the Clerk’s directive.  

          McConnell’s appeal is dismissed.  See
Tex. R. App. P. 42.3(c); see
Gordon v. Gordon, No. 10-05-00051-CV, 2005 Tex. App. LEXIS 2576, *3 (Tex.
App.—Waco March 30, 2005, no pet.).
          Absent a specific exemption, the Clerk
of the Court must collect filing fees at the time a document is presented for
filing.  Tex. R. App. P. 12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees (July 21, 1998).  See
also Tex. R. App. P. 5; 10th Tex. App. (Waco) Loc. R. 6; Tex. Gov’t Code Ann. §§ 51.207(b) and
51.901 (Vernon Supp. 2004-2005).  Under these circumstances, we suspend the
rule and order the Clerk to write off all unpaid filing fees that are currently
owed by McConnell in this case.  Tex. R.
App. P. 2.  
Tucker’s Appeal
          Catherine Tucker’s appeal remains
pending before this Court.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice


Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeal
dismissed in part
Opinion
delivered and filed May 25, 2005
[CV06]